Title: From Louisa Catherine Johnson Adams to John Adams, 1 July 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John




My Dear John
Washington 1 July 1818.


This Letter will reach you I hope on Saturday evening and present you the sincere congratulations of your Mother who is truly happy to have given birth to a Son hitherto so worthy of her fondest affection—may evry future year add to the joy which at present fills her heart and insure not only her love but every blessing of which mankind is susceptible; the respect of your fellow Citizens, and the love and esteem of your family and friends—
I have not heard from either Charles or yourself for some time—the heart is so great here, it is scarcely possible to do any thing—Let me give you and Charles one caution, which I beseech you to attend to—do not go out without your hats particularly in the Sun, and be careful not to overheat yourselves—It would make me very unhappy to hear of your being sick in consequence of any of these carelessness on your parts—
Is Miss Harriet Welsh returned? She is so much your friend I feel happier when she is with you and I hope you value her kindness as much as it deserves—Be assured that a true friend is a thing rarely to be met with and we cannot be too thankful for the blessing when we meet with it and have sense enough to duly appreciate its importance and advantage—
Your father is so much overcome with the heat that we think of visiting Boston in August When I hope to find you as much improved in mind manners and appearance as I can wish Your cousin Mary will perhaps accompany us and will I trust likewise derive improvement from the trust journey both in her health and manners which are not exactly what I would desire them to be though I hope in time they may become so.
Adieu my Dear Son present me respectfully to Dr. & Mrs. Welsh and to your Brother Charles that I will write to him again soon—Ever affectionately yours


L.  C. Adams




